                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

MIDWEST REGIONAL BANK,      )
                            )
           Plaintiff,       )
                            )
        v.                  ) Case No. 4:18 CV 1217 RWS
                            )
CARIBOU ENERGY CORPORATION, )
et al.,                     )
                            )
           Defendants.      )


                          MEMORANDUM & ORDER

      Plaintiff Midwest Regional Bank (“Midwest”) moves for attorneys’ fees

from Defendant Caribou Energy Corporation (“Caribou”) in this breach of contract

case. Caribou failed to enter an appearance or file an answer within the time

required. I granted default judgment against Caribou in the amount of

$1,678,456.56, with interest to continue to accrue at the rate of $352.60 per day

until judgment is satisfied. The underlying contract (the “Contract”) entitles

Midwest to attorneys’ fees and expenses incurred in enforcing the Contract. As a

result, I will grant Midwest’s motion for attorneys’ fees and expenses in an amount

of $32,959.82.

                                 BACKGROUND

      Midwest filed this complaint on July 24, 2018, alleging that Caribou and
individual loan guarantor Defendants had breached the terms of a promissory note.

Defendants had allegedly sold Caribou without consent of Midwest, as the terms of

the promissory note required. Midwest provided the promissory note as an exhibit

to its complaint. (ECF No. 1-1). Midwest served the complaint on Caribou on

August 17, 2018. Caribou did not enter an appearance or answer the complaint.

Midwest obtained the clerk’s entry of default against Caribou on September 18,

2018. I granted defaulted judgment against Caribou on December 18, 2018.

Midwest now moves for an award of attorneys’ fees as a default judgment, in

addition to the prior default judgment.

                               LEGAL STANDARD

      When a defendant fails to appear or otherwise defend, and the plaintiff has

obtained a clerk’s entry of default, I may enter default judgment on behalf of the

plaintiff. Fed. R. Civ. P. 55. A default judgment entered by the court binds the

party facing the default as having admitted all of the well pleaded allegations in the

plaintiff’s complaint, Angelo Iafrate Const., LLC v. Potashnick Const., Inc., 370

F.3d 715, 722 (8th Cir. 2004), and a default judgment may include an award of

attorneys’ fees. See, e.g., Grant v. Pottinger-Gibson, 725 F. App’x 772, 773 (11th

Cir. 2018); Cent. Illinois Carpenters Health & Welfare Tr. Fund v. Con-Tech

Carpentry, LLC, 806 F.3d 935, 936 (7th Cir. 2015). A motion for attorneys’ fees is

“a collateral and independent claim” that may be determined by a separate
judgment. Obin v. Dist. No. 9 of Int’l Ass’n of Machinists & Aerospace Workers,

651 F.2d 574, 582-84 (8th Cir. 1981).

                                     ANALYSIS

      Midwest presents evidence that its contract with Caribou allowed Midwest

to incur reasonable attorneys’ fees and costs to enforce the contract, and that it

could demand immediate repayment from Caribou if it incurred such expenses.

(ECF No. 37-1 at ¶ 6.B). Midwest also presents evidence that it incurred attorneys’

fees and expenses of $32,959.82 while enforcing the contract. (ECF No. 37-2).

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff Midwest Regional Bank’s

motion for attorneys’ fees and costs, [No. 37], is GRANTED. An appropriate

judgment awarding attorneys’ fees will accompany this memorandum and order.




                                        _________________________________
                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE
Dated this 30th day of May, 2019.
